Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 06/12/2020. In virtue of this communication, claims 1-20 filed on 06/12/2020 are currently pending in the instant application.
                                                    
                                           
Drawings
The drawings were received on 06/12/2020 have been reviewed by Examiner and they are acceptable.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1, 16, and 18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim1, 16, and 18 of prior U.S. Patent No. US Patent No. 10,726,718. This is a statutory double patenting rejection.


Allowable Subject Matter
Claims 1-20 would be allowable. 
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-20 are not rejected based on prior art references and would be allowable if rewritten to overcome the above-described, statutory double patenting rejection.
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims:
Hudson et al. (US 2014/0214500): discloses a parking lot management system and method may include capturing image data and time of entry of a vehicle entering the parking lot and transmitting the image data and time data to a remote networked computer system. A vehicle identification is determined from the image data. Time and image data of the vehicle exiting the parking lot is determined and transmitting 
Meredith et al. (US 2015/0077548): discloses a mobile device intermediary is disclosed. A mobile device intermediary can access content and perform content analysis based on criterion received from a remotely located device. A mobile device intermediary can comprise a consumer electronic mobile device. The mobile device intermediary can facilitate access to a subset of the content by the remotely located device. Distributed analysis of content by a plurality of mobile device intermediaries can facilitate analysis of large volumes of content without needing to transmit the content to a central analysis device. This can reduce the amount of data transmitted over a network. Similarly, this can reduce computational load at the remotely located device. Additionally, a greater level of privacy is accomplished by returning relevant content rather than submitting all content for analysis. A mobile device intermediary can avoid alerting at the mobile device to preserve query privacy and content security. (Abstract)
As per Independent claims 1, 16, and 18 claims would be allowable in view of the above analysis of closest prior arts.




						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SHAGHAYEGH AZIMA/            Examiner, Art Unit 2661